DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record fails to disclose or suggest (claim 1) two first power lines spaced apart from each other; a plurality of connecting electrodes electrically connected to the two first power lines; and an insulating layer on the plurality of connecting electrodes, the insulating layer comprising a plurality of openings each of which exposing a respective one of the plurality of connecting electrodes, wherein the first light-emitting diode, the second light-emitting diode, and the third light-emitting diode are spaced apart from one another between the two first power lines, and wherein the second color area is smaller than each of the first color area and the third color area in size, and the second color area is disposed between the first color area and the third color area as recited within the context of the claim; claims 2-10 are dependent claims, and, (claim 11) two first power lines extending in a first direction and spaced apart from each other in a second direction different from the first direction; a plurality of connecting electrodes overlapping the two first power lines; an insulating layer disposed on the plurality of connecting electrodes, the insulating layer comprising a plurality of openings respectively exposing the plurality of connecting electrodes; and a first light-emitting diode, a second light-emitting diode, and a third light- emitting diode between the two first power lines, wherein the first light-emitting diode, the second light-emitting diode, and the third light-emitting diode are spaced apart from one another .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 8653729 B2 to Choi et al. discloses a plurality of pixels (R,G,B) between two vertically spaced apart scanning signal lines (121, Fig. 2).
US 20160240603 A1 to Park et al. discloses a plurality of sub-pixels (R,G,B) between two spaced apart first wirings (L1, Fig. 1).
US 20180019434 A1 to Park et al. discloses a plurality of sub-pixels (SPX1-SPX4) adjacent two extension parts (100_a, 100_b) of an auxiliary electrode (100, Figs. 1-2).
None of the cited prior art discloses or suggests the claimed inventions of claims 1 and 11.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDRES MUNOZ whose telephone number is (571)270-3346. The examiner can normally be reached 8AM-5PM Central Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Andres Munoz/Primary Examiner, Art Unit 2894